Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Eugene               Appeal from the 296th District Court of
Howell Sauls and Josephine Marie Worley               Collin County, Texas (Tr. Ct. No. 296-
                                                      52296-2020). Opinion delivered by Justice
No. 06-20-00103-CV                                    Burgess, Chief Justice Morriss and Justice
                                                      Stevens participating.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Josephine Marie Worley, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED NOVEMBER 18, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE


ATTEST:
Debra K. Autrey, Clerk